 1   CHRISTOPHER M. JOE (Admitted PHV)
     Chris.Joe@BJCIPLaw.com
 2   ERIC W. BUETHER (Admitted PHV)
 3   Eric.Buether@BJCIPLaw.com
     BRIAN A. CARPENTER (CA 262349)
 4   Brian.Carpenter@BJCIPLaw.com
     KENNETH P. KULA (Admitted PHV)
 5   Ken.Kula@BJCIPLaw.com
     NIKY R. BAGLEY (Admitted PHV)
 6   Niky.Bagley@BJCIPLaw.com
 7   BUETHER JOE & CARPENTER, LLC
     1700 Pacific Avenue, Suite 4750
 8   Dallas, Texas 75201
     Telephone: (214) 466-1273
 9   Facsimile:     (214) 635-1829
10
     MARC A. FENSTER
11   State Bar No. 181067
     mfenster@raklaw.com
12   ADAM S. HOFFMAN
     State Bar No. 218740
13   ahoffman@raklaw.com
     RUSS, AUGUST & KABAT
14
     12424 Wilshire Blvd., 12th Floor
15   Los Angeles, CA 90025
     Telephone: (310) 826-7474
16   Facsimile:     (310) 826-6991
17   Attorneys for Plaintiff
     DSS Technology Management, Inc.
18
                                 UNITED STATES DISTRICT COURT
19                              NORTHERN DISTRICT OF CALIFORNIA
20   DSS TECHNOLOGY MANAGEMENT,                 CASE NO. 4:14-cv-05330 HSG
     INC.,
21
                   Plaintiff,                   STIPULATION AND ORDER
22                                              EXTENDING DEADLINE
            v.                                  PURSUANT TO LOCAL RULE 79-5
23
     APPLE INC.,
24
                   Defendant.
25

26

27

28
                                              -1-
                    STIPULATION AND ORDER EXTENDING DEADLINE
                                  – CASE NO. 4:14-CV-05330 HSG
 1          Pursuant to Civil L.R. 6-1(b), 6-2, and 7-12, non-party Stragent, LLC, plaintiff DSS
 2   Technology Management, Inc. (“DSS”), and defendant Apple Inc. (“Apple”) (collectively, the
 3   “Parties”), by and through their respective counsel, stipulate and agree as follows:
 4          WHEREAS, on October 17, 2019, DSS filed a Notice of Motion and Motion for Partial
 5   Summary Judgment (Dkt. 258) and the Declarations of Brian Carpenter (Dkt. 258-2), and Scott
 6   Denning, as well as exhibits in support thereof (Dkt. No. 260) (collectively, the “Motion”);
 7          WHEREAS DSS’s Motion references or includes information produced by Stragent in
 8   response to a subpoena, as well as personal and confidential information in the Denning
 9   declaration, some of which was designated and marked as “Confidential – Attorneys’ Eyes Only”
10   by Stragent or other third parties pursuant to the protective order entered in this case;
11          WHEREAS, on October 17, 2019, DSS filed an Administrative Motion to File Document
12   Under Seal (Dkt. No. 261) (the “Sealing Motion”), regarding the confidential information
13   produced by Stragent or included by Denning (the “non-parties”) and filed by DSS in connection
14   with its Motion;
15          WHEREAS, Local Rule 79-5 requires the non-parties to submit a response and
16   declaration to the Court in support of sealing its confidential material within 4 days of the filing
17   of DSS’s Sealing Motion;
18          WHEREAS, the non-parties received notice of DSS’s filing of its confidential information
19   after close of business hours on October 17, 2019, and the deadline for them to file their
20   respective response to the Sealing Motion is currently October 21, 2019, just two business days
21   after having receiving notice of the Sealing Motion;
22          WHEREAS, in order to provide the non-parties with adequate time to evaluate the
23   material filed by Apple and prepare, as necessary, response(s) and declaration(s) in support of
24   sealing, all Parties have conferred and agreed to extend the deadline for Stragent and Denning to
25   file response(s) and declaration(s) to DSS’s Sealing Motion by one week, until October 28, 2019;
26          WHEREAS, the Parties agree that no party will be prejudiced and no other deadlines will
27   be affected by the extension.
28
                                                      -2-
                        STIPULATION AND ORDER EXTENDING DEADLINE
                                      – CASE NO. 4:14-CV-05330 HSG
 1            IT IS HEREBY STIPULATED AND AGREED by the Parties as follows:
 2            Subject to the Court’s approval, Stragent and Denning’s deadline to submit response(s)
 3   and declaration(s) regarding DSS’s Sealing Motion pursuant to Local Rule 79-5 is extended up to
 4   and until October 28, 2019.
 5            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
     Dated: October 21, 2019                          /s/ Kenneth P. Kula
 7                                                    Kenneth P. Kula
                                                      BUETHER JOE & CARPENTER, LLC
 8                                                    1700 Pacific Avenue
                                                      Suite 4750
 9                                                    Dallas, TX 75201
                                                      Telephone:     (214) 730-5660
10                                                    Facsimile:     (972) 707-1248
                                                      Email: Ken.Kula@BJCIPLaw.com
11
                                                      ATTORNEYS FOR NON-PARTY
12                                                    STRAGENT, LLC
13
     /s/ Kenneth P. Kula                              /s/ Hannah Cannom (by permission)
14   Kenneth P. Kula                                  Hannah Cannom
     BUETHER JOE & CARPENTER, LLC                     WALKER STEVENS CANNOM LLP
15   1700 Pacific Avenue                              500 Molino Street
     Suite 4750                                       Suite 118
16   Dallas, TX 75201                                 Los Angeles, CA 90013
     Telephone: (214) 730-5660                        Telephone:    (213) 337-9972
17   Facsimile:     (972) 707-1248                    Email: hcannom@wscllp.com
     Email: Ken.Kula@BJCIPLaw.com
18
     ATTORNEYS FOR PLAINTIFF                          ATTORNEYS FOR DEFENDANT
19   DSS TECHNOLOGY MANAGEMENT, INC.                  APPLE INC.
20

21

22   PURSUANT TO STIPULATION, IT IS SO ORDERED.
23

24

25   Dated:           10/22/2019
                                                 Honorable Haywood S. Gilliam, Jr.
26                                               United States District Judge
27

28
                                                   -3-
                      STIPULATION AND ORDER EXTENDING DEADLINE
                                    – CASE NO. 4:14-CV-05330 HSG
